Order so far as appealed from denying defendant’s motion for examination of plaintiff before trial, and providing in lieu thereof that a commission issue to examine plaintiff on written interrogatories, modified by granting an open commission to issue at defendant’s expense, and as so modified affirmed. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.; O’Malley, J., dissents and votes to reverse and grant motion. The date for the examination to proceed to be fixed in the order. Settle order on notice.